 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar Number 13644
     BRANDON C. JAROCH
 3   Assistant United States Attorney
     501 Las Vegas Boulevard South, Suite 1100
 4   Las Vegas, Nevada 89101
     (702) 388-6336/Fax: (702) 388-5087
 5   brandon.jaroch@usdoj.gov

 6   Counsel for the United States

 7                      UNITED STATES DISTRICT COURT
 8
                             DISTRICT OF NEVADA
                                               -oOo-
 9
      UNITED STATES OF AMERICA,                     2:19-mj-00138-CWH
10
              Plaintiff,                            Stipulation to Continue Preliminary
                                                    Hearing (First Request)
11
      vs.
12
      JORGE ARMANDO GOMEZ-VARGAS,
13
              Defendants.
14

15              IT IS HEREBY STIPULATED AND AGREED, by and between NICHOLAS
16   A. TRUTANICH, United States Attorney, BRANDON C. JAROCH, Assistant United
17   States Attorney, counsel for the United States of America and NISHA BROOKS-
18   WHITTINGTON, AFPD, counsel for the defendant JORGE ARMANDO GOMEZ-
19
     VARGAS:
20              THAT THE PRELIMINARY HEARING CURRENTLY SCHEDULED FOR
21   March 6, 2019, at 4:00 p.m., before the Honorable Magistrate Judge Carl W. Hoffman, be
22   vacated and set to a time convenient for the Court, but no sooner than 30 days from the
23   current setting.
24
 1

 2              This Stipulation is entered into for the following reasons:

 3              1. The Government has provided discovery to the defense counsel who requests

 4   time to review it before an indictment is filed or to prepare in the event a preliminary

 5   hearing is commenced.

 6              2. Counsel for the defendant and counsel for the government agree to the

 7   continuance.

 8              3. The defendant is detained and agrees to the continuance.

 9              4. Denial of this request for continuance could result in a miscarriage of justice.

10              5. This is the first request for a continuance.

11

12      Dated this 4th day of March, 2019.

13
                                                 Respectfully Submitted,
14
                                                 NICHOLAS A. TRUTANICH
                                                 United States Attorney
15
                                                 /s/ Brandon C. Jaroch
16                                               BRANDON C. JAROCH
                                                 Assistant United States Attorney
17
                                                 /s/ Nisha Brooks-Whittington
18
                                                 NISHA BROOKS-WHITTINGTON, AFPD
                                                 Counsel for GOMEZ-VARGAS
19

20

21

22

23

24
                                                2
            Case 2:19-mj-00138-CWH Document 13 Filed 03/04/19 Page 3 of 4



 1                 UNITED STATES DISTRICT COURT
 2                      DISTRICT OF NEVADA
                                             -oOo-
 3
     UNITED STATES OF AMERICA,                    2:19-mj-00138-CWH
 4
            Plaintiff,                            ORDER
 5
     vs.
 6
     JORGE ARMANDO GOMEZ-VARGAS,
 7

 8          Defendant.

 9

10         Based on the Stipulation of counsel and good cause appearing,

11         IT IS ORDERED that the Preliminary Hearing, currently scheduled for

12                                                            April 8, 2019
     March 6, 2019, at 4:00 p.m., be vacated and continued to ____________________, at

13     4:00
     _____________ p.m.

14                     5 day of March, 2019.
           DATED this ____

15

16                                           ___________________________________
                                             HONORABLE CARL W. HOFFMAN
17                                           UNITED STATES MAGISTRATE JUDGE

18

19

20

21

22

23

24
                                             3
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
     4
